IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,833-01


EX PARTE CID ARTECONA , Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 052550 IN THE 15TH DISTRICT COURT

FROM GRAYSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated sexual assault and sentenced to imprisonment for life on each count.  The Fifth Court of
Appeals affirmed his convictions.  Artecona v. State, No. 05-09-01283-CR (Tex. App.--Dallas
2011, no pet.).  
	Applicant contends that he was denied the opportunity to file a pro se petition for
discretionary review (PDR).  We remanded this application for findings of fact and conclusions of
law.  After reviewing the record, we conclude that Applicant was denied the opportunity to file a pro
se PDR.  Relief is granted.  Applicant is entitled to the opportunity to file an out-of-time PDR of the
judgment of the Fifth Court of Appeals in case number 05-09-01283-CR that affirmed his
convictions in cause number 052550 from the 15th District Court of Grayson County.  Applicant
shall file his PDR with this Court within 30 days of the date on which this Court's mandate issues.

Delivered:	May 8, 2013
Do not publish